DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1 and 4 were amended.  Claims 1-20 are pending before the Office.

Response to Arguments
Applicant’s arguments, see pg. 12, filed 10/28/2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claim 1 and its dependent claims have been withdrawn.  As best understood, the use of Griswold’s tether tool would require expansion of Wardle’s anchor which would render movement of the sensor through the atrial wall impossible without damage.  The Office does disagree with the argument on page 7 that Wardle’s anchor 112 lack a free end however.  As explained in the Office Action, the free end would be a loop end (similar to the loop end of the anchors shown in Applicant’s Fig 20).  Applicants arguments with regard to dependent claim 12 on page 13 are also persuasive (the Office understands this to mean that while Wardle’s anchors may be compressed, the ability to use them with the tether of Griswold would prevent them from being compressed as designed for delivery).  In regards to the claim 13 arguments on page 13, the Office understood the structure 158 in Griswold to be on the side that does not make initial contact with the septum and therefore would not pose the dangers Applicants argue.  
Applicant’s arguments, see pg. 14 (second paragraph), filed 10/28/2020, with respect to claim 15 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of claim 15 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Small on 3/27/2021.

The application has been amended as follows: 


	Claim 2

		Changed “device” in line 2 to “element”
		
		Changed “devices” in line 2 to “elements”


	Claim 4
		Changed line 14 from: 
“formed in the atrial septum from the right atrium into the left atrium; and” 
to:

retracting the sheath to expose a first anchoring device of the plurality of anchoring devices within the right atrium and to deploy the first anchoring element within the right atrium;
situating the first anchoring element against a right wall of the atrial septum; and”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art teaches or fairly suggests, in combination with all other elements, the methods of implanting a wireless and leadless left atrial pressure measurement device into a left atrium that use the anchor(s) and tethering strategy for the type of device claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791           

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791